DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 160, 161.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities: in paragraph 0051 this a typographical error “the refrigeration unit 52”.  
Paragraph 0018 contains the typographical error “the batter system”.
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a 
		“A refrigeration unit” corresponds to refrigerant compressor, a condenser with one or more associated condenser fans, an expansion device, and an evaporator with one or more associated evaporator fans, which are connected via appropriate refrigerant lines in a closed refrigerant flow circuit in paragraph 0004.
		“An electrical generation device” corresponds to the structures described in paragraph 0052.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-6, 8-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Masakazu (EP 2689944) in view of Chopko et al (US 20180319245).
Regarding claim 1, Masakazu teaches a transport refrigeration system (paragraphs 0008, 0023) comprising: a refrigeration unit (refrigeration system, paragraph 0023); a battery system (8) configured to power the refrigeration unit (paragraph 0021, 0025); and an auxiliary power unit (2, 3) configured to charge the battery system (paragraph 0021, 0025) when the power level of the battery system is equal to or below a first selected power level (below the control lower limit value, paragraph 0028).
Masakazu teaches the invention as described above but fails to explicitly teach a refrigerated cargo space; a refrigeration unit in operative association with the refrigerated cargo space, the refrigeration unit providing conditioned air to the refrigerated cargo space.
However, Chopko teaches a refrigerated cargo space (402); a refrigeration unit (410a, 410b) in operative association with the refrigerated cargo space (paragraph 0045), the refrigeration unit providing conditioned air to the refrigerated cargo space (paragraph 0045) to provide a desired cooling within a cargo space or other area.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of Masakazu to include a refrigerated cargo space; a refrigeration unit in operative association with the refrigerated cargo space, the refrigeration unit providing conditioned air to the refrigerated cargo space in view of the teachings of Chopko to provide a desired cooling within a cargo space or other area. 
Further, it is understood, claim 1 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a 
Regarding claim 2, the combined teachings teach the auxiliary power unit further comprises: an electric generation device (3 of Masakazu); and an engine (2 of Masakazu) for driving the electric generation device, wherein the electric generation device is configured to generate electricity to charge the battery system when driven by the engine (paragraph 0028 of Masakazu).
Further, it is understood, claim 2 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While features of an apparatus may be recited either structurally or functionally, the claims are directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.
Regarding claim 3, the combined teachings teach the auxiliary power unit is located in a container removably connected to the refrigerated cargo space (318 of Chopko, paragraph 0037-0039).
Regarding claim 4, the combined teachings teach the auxiliary power unit is configured to charge the battery system when the refrigeration unit is turned off (paragraph 0003 of Masakazu).
Further, it is understood, claim 4 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a 
Regarding claim 5, the combined teachings teach the auxiliary power unit is electrically connected to a power convertor (5 of Masakazu) located within the refrigeration unit.
Regarding claim 6, the combined teachings teach the auxiliary power unit is electrically connected to a transformer (6 of Masakazu) located within the refrigeration unit.
Regarding claim 8, the combined teachings teach the refrigeration unit is configured to turn off when a temperature within the refrigerated cargo space is less than or equal to a set-point temperature (reduced refrigeration load, paragraph 0003 of Masakazu).
Regarding claim 9, the combined teachings teach the refrigeration unit is configured to turn on when a temperature within the refrigerated cargo space is less greater than or equal to a restart temperature (one of ordinary skill in the art would recognize the refrigeration system of Masakazu would turn on and off based on temperature to efficiently maintain cooling).
Regarding claim 10, the combined teachings teach a controller (12 of Masakazu) is coupled to the auxiliary power unit by communication lines and electrical lines (paragraphs 0027-0029 of Masakazu).
Regarding claim 11, the combined teachings teach the battery system is configured to power the refrigeration unit until a power level (below control limit, paragraph 0028 of Masakazu) of the battery system is equal to or below the first selected power level (paragraph 0025-0029 of Masakazu).
Regarding claims 12-16, it is noted that although the preamble of the claims is directed towards a method, the structure of the combined teachings disclose all the structure being . 
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Masakazu (EP 2689944) in view of Chopko et al (US 20180319245) and in further view of Katoh et al (US 20140318170).
Regarding claim 7, the combined teachings teach the invention as described above but fail to explicitly teach the auxiliary power unit further comprises a refrigeration circuit configured to provide cooling to the battery system.
However, Katoh teaches a refrigeration circuit (2) configured to provide cooling to the battery system (HS, paragraph 0097) to provide a desired cooling to the battery. 
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a refrigeration circuit configured to provide cooling to the battery system in view of the teachings of Katoh to provide a desired cooling to the battery. 
Further, it is understood, claim 7 includes an intended use recitation, for example “…configured to...”.  The applicant is reminded that a recitation with respect to the manner which a claimed apparatus is intended to be does not differentiate the claimed apparatus from a prior art apparatus satisfying the structural limitations of the claims, as is the case here. While .
Claim 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over  Masakazu (EP 2689944) in view of Chopko et al (US 20180319245) and in further view of Menard et al (US 20180111441).
Regarding claim 17, the combined teachings teach all the limitations of claim 17 (see rejection of claim 1) except a controller comprising: a processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations.
However, Menard teaches a controller (60, corresponds to controller 12 of Masakazu) comprising: a processor (microprocessor, paragraph 0034); a memory (memory, paragraph 0034) comprising computer-executable instructions (paragraph 0034) that, when executed by the processor, cause the processor to perform operations (paragraph 0034) to efficiently control the operations of the refrigeration system.
Therefore, it would have been obvious to a person skilled in the art at the time of the invention to modify the system of the combined teachings to include a controller comprising: a processor; a memory comprising computer-executable instructions that, when executed by the processor, cause the processor to perform operations in view of the teachings of Menard to efficiently control the operations of the refrigeration system.
Regarding claim 18, the combined teachings teach all the limitations of claim 17 (see rejection of claim 2).
Regarding claim 19, the combined teachings teach all the limitations of claim 17 (see rejection of claim 4).
Regarding claim 20, the combined teachings teach all the limitations of claim 17 (see rejection of claim 8).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840.  The examiner can normally be reached on 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763